Filed:   March 28, 2007

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                              No. 06-7840
                          (7:94-cr-40106-005)


UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus



JERMAINE LAVONNE CHASE,

                                                 Defendant - Appellant.



                               O R D E R


     The court amends its opinion filed March 23, 2007, as follows:

     On the cover sheet, district court information section --

Judge Wilson’s name is deleted and is replaced by “Jackson L.

Kiser, Senior District Judge.”



                                           For the Court - By Direction



                                              /s/ Patricia S. Connor
                                                      Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7840



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JERMAINE LAVONNE CHASE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:94-cr-40106-005)


Submitted:   February 23, 2007            Decided:   March 23, 2007


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Vacated and remanded with instructions by unpublished per curiam
opinion.


Jermaine Lavonne Chase, Appellant Pro Se. Ronald Andrew Bassford,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jermaine Lavonne Chase appeals the district court’s order

denying relief on his Fed. R. Crim. P. 36 motion to correct

clerical error.           Specifically, Chase seeks to have the Amended

Judgment   entered         November   3,     2000,    corrected       to   include     his

convictions for aiding and abetting, in violation of 18 U.S.C. § 2

(2000) relative to Counts 4 and 68.*                         As the district court

recognized,       all     four   substantive        drug     charges,     i.e.   the   two

possession charges and the two aiding and abetting charges, are

incorporated in Chase’s Amended Judgment, by virtue of their


      *
      Chase’s original Judgment Order reflected the § 2 convictions
in Counts 4 and 68, but the Amended Judgment omitted direct
reference to the aiding and abetting convictions in the “Title &
Section” and “Nature of Offense” sections of the Amended Judgment
Order. Specifically, the prior Judgment Order, in pertinent part,
reads as follows:
Title & Section         Nature of Offense                  Date Offense      Count
                                                           Concluded         Numbers

21:841(a)(1),           Distribution of cocaine,           1/8/93                4
   (b)(1)(C);           aid and abet                       8/30/94               68
   18:2

In contrast, the November 3, 2000 Amended Judgment Order, in

pertinent part, reads as follows:
                    ADDITIONAL COUNTS OF CONVICTION

Title & Section              Nature of Offense             Date Offense      Count
                                                           Concluded         Numbers

21: U.S.C. 841(a)(1)         Possess with intent           1/8/93                4
                             to distribute cocaine
                             base

21 U.S.C. 841(a)(1)          Possess with intent           8/30/94               68
                             to distribute cocaine
                             powder

                                            - 2 -
inclusion in Counts 4 and 68.      However, Chase is correct that the

Amended Judgment does not directly reference his conviction of § 2

relative to either Count 4 or 68.             Therefore, we vacate the

district court’s denial of Chase’s Rule 36 motion, and direct that

the district court correct the Amended Judgment pursuant to Rule

36.   This correction, of course, will have no effect on Chase’s

term of imprisonment or term of supervised release, nor will it

restart    the   limitations   period   for   filing   a   post-conviction

challenge under the Antiterrorism and Effective Death Penalty Act

of 1996.    We deny Chase’s motion for appointment of counsel.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                               VACATED AND REMANDED WITH INSTRUCTIONS




                                  - 3 -